Title: Peter G. Washington to James Madison, 16 November 1833
From: Washington, Peter G.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington.
                                
                                Nov 16 1833
                            
                        
                        The fund of information you are known to possess of the events of our Revolutionary struggle, induces me to
                            hope that you may have, and not be unwilling to impart, some that may aid the claim of the family of a patriot of that
                            day, for remuneration for his services and losses. The following are a few leading particulars of the case.
                        Genl Wm Macpherson (late of Phila.) tho an American by birth, was an officer in the British army when the
                            War commenced. Avowing his determination not to fight his Countrymen, he was nevertheless detained in the enemies service,
                            tho not near the scene of action for several years. It is believed that he formed a part of Col Dixons Command which
                            surrendered to the Spaniards at Pensacola in 1778. He was subsequently in the Battle of Monmouth, but refusing to partake
                            in the contest, altho still wearing a british uniform, he received a wound from the Americans. Upon the return of the army
                            to New York the circumstance was represented to Sir Henry Clinton, and Macpherson was permitted to throw up his
                            Commission. In December of 1778 he made his escape thro the British lines from New York and offered his services to the
                            American Congress. He performed the Virginia Campaign under Lafayette.
                        Whether he was permitted to sell out & receive the value of his British
                            Commission or was expected to sacrifice it, is a point which it is desirable to establish. His family have never doubted
                            that he was compelled to sacrifice it and With this understanding, agree the letters of several officers of the
                            Revolution who testify to the general report and belief of that day, but it would be satisfactory to have some further
                            evidence, and if possible derived from some letter document or publication of that day.
                        I hope sir this letter may find you and your respected lady in good health, and if I am not altogether
                            presumptuous in addressing you upon this subject, I would beg the favor of an early reply, if Convenient, as Congress
                            will Soon be in session With the highest respect yr mo ob Sert
                        
                            
                                P. G. Washington
                            
                        
                    